                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                   NO. 5:20-CT-3136-BO

 ARTEMIO GARCIA, JR., #94992-279,                     )
                                                      )
                       Plaintiff,                     )
                                                      )
             v.                                       )                      ORDER
                                                      )
 FEDERAL BUREAU OF PRISONS,                           )
                                                      )
                           Defendant.                 )

         The court has received the civil rights , complaint in the above-captioned action.               In

 accordance with28U.S.C.§1915(a)(2), plaintiff is required to provide the court with a certified copy

 of the plaintiffs trust fund account statement (or institutional equivalent) for the six-month period

 immediately preceding the filing of this complaint. Notwithstanding, the Clerk's Office shall

 notify a designated prison official of the requirement and that official shall provide the trust

 fund account statement within twenty-one (21) days of the date of this order. Plaintiff should

··take no further action on this request unless notified by the court.

         Furthermore, federal law requires a prisoner bringing a civil action to pay the full filing fee

 of$350.00. 28 U.S.C. § 1915(b)(l). Upon receipt of the trust fund statement, the court will assess

 plaintiffs ability to pay the entire amount in one payment. Ifthe court determines that plaintiff does

 not have sufficient funds to pay the filing fee at one time, the court will assess an initial partial filing
                  '    '

 fee. Thereafter, plaintiff will be required to make monthly payments of20 percent of the deposits

 made to the trust fund during the preceding month, provided the amount in the trust fund account

 exceeds $10.00. Payments will continue until the entire $350.00 fee has been paid in full. In

 cases with more than one plaintiff, each plaintiff will be assessed the $350.00 filing fee.

         SO ORDERED, this 2nd day of June 2020.



                                                 RL~
                                                 United States Magistrate Judge




             Case 5:20-ct-03136-BO Document 38 Filed 06/02/20 Page 1 of 1
